Citation Nr: 0941828	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 
1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claim for 
service connection for hearing loss.  The Veteran disagreed 
and perfected an appeal.  

In June 2007, the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.  

In an August 2007 decision, the Board remanded the claim for 
further evidentiary and procedural development.


FINDINGS OF FACT

A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's hearing loss is unrelated to 
his active duty military service.


CONCLUSION OF LAW

Entitlement to service connection for hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hearing loss.  
Essentially he contends that during service with the Air 
Force Military Police he was exposed to noise from .38 
caliber pistols and M-16 rifles.  He contends that the 
excessive noise caused his hearing loss.

The Board will first address preliminary issues and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  A factual 
background will help clarify the nature of the Board's 
remand.

The Board noted in the August 2007 remand that although the 
Veteran's service treatment records had reportedly been sent 
to the RO from the National Personnel Records Center (NPRC), 
they could not be found at the RO.  Subsequent efforts to 
obtain copies of those records included asking the Veteran 
for them; however, the Veteran was not able to provide a 
copy.  During the period when the RO was searching for the 
Veteran's records, the Veteran underwent an audiological 
examination in March 2005.  The March 2005 examiner 
determined that the Veteran had hearing loss in his right 
ear, but no opinion regarding the etiology of hearing loss 
was provided.

The Board's remand directed VBA to contact the Veteran and 
inform him of the fact that his service treatment records 
were missing, and advise him that could submit alternate 
evidence, including statements from service medical personnel 
and fellow service members who may have been aware of his 
condition during service; employment physical examinations 
and medical evidence from hospitals and medical providers who 
may have treated his hearing loss; and insurance physical 
examinations.  The Veteran was also to be requested to 
identify all health care providers who may have treated him 
for hearing loss or associated complaints.  The remand also 
instructed VBA to complete development in accordance with 
provisions of the VA Adjudication Procedure Manual, and to 
contact NPRC to request copies of all the Veteran's personnel 
records and any relevant hospital records.  If the preceding 
attempts to obtain information were not successful, VBA was 
directed to so inform the Veteran.  After completion of the 
foregoing, VBA was instructed to provide the Veteran another 
audiological hearing by a VA examiner who was requested to 
provide an opinion regarding the etiology of the Veteran's 
hearing loss.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Veteran was informed in a November 2007 letter 
that VA had been unable to locate his service medical records 
and explained that he could submit the alternative evidence 
outlined by the Board's remand.  He was also asked to 
identify, or provide, any treatment records that may 
substantiate his claim.  In a July 2008 letter, VBA requested 
that the Veteran provide information regarding physical 
examinations he had had for employability fitness.  
Additionally, VBA sent the NPRC a July 2008 request for the 
Veteran's personnel records and any hospital records for the 
period of the Veteran's military service.  An October 2008 
response from the NPRC was negative.  A subsequent request 
made through the Personnel Information Exchange System (PIES) 
was made.  

An August 2004 hearing examination was received and 
incorporated into the Veteran's VA claims folder.  A January 
2009 PIES response indicates that the Veteran's records had 
been previously sent to the RO.  The Veteran was informed of 
the unsuccessful attempts to obtain service treatment records 
from the NPRC and from Lackland and Kirtland Air Force bases 
in the September 2009 supplemental statement of the case.  
Finally, the Veteran was examined in August 2009 by a VA 
audiologist who provided an opinion regarding the etiology of 
the Veteran's hearing loss.

After review of the entire record, the Board finds that VBA 
substantially complied with the Board's August 2007 remand 
order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated September 2004 and November 2007.  The letters informed 
the Veteran that to substantiate a claim for service 
connection the record evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

The Veteran was further notified in all the above letters 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claim, including requests 
for any pertinent records held by Federal agencies, such as 
military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  As noted above, the Veteran was further notified in 
the November 2007 letter and a July 2008 letter that his 
service treatment records had been lost and he was provided a 
description of alternative evidence he could submit to 
support his claim.  

Further, the Board notes that the Veteran was informed in the 
November 2007 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in September 2009.  Thus, the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his service connection claims.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran has received medical 
examinations pertaining to his claim including those provided 
in March 2005 and August 2009.  Moreover, VA medical records 
pertaining to the Veteran's claim for hearing loss were 
obtained.

As noted above, VBA was unable to find the Veteran's service 
treatment records.  The record demonstrates the attempts made 
to obtain duplicate or alternative medical records pertaining 
to the Veteran's service treatment records and that such 
efforts have been unsuccessful.  After review of the entire 
record, the Board believes that any further search would be 
an exercise in futility. Cf. Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  
VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran had a 
hearing before the undersigned VLJ in August 2007.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulation
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

Missing records

At the outset of its discussion, the Board again notes that 
the Veteran's service treatment records are missing. As noted 
above, efforts to locate the service treatment records were 
unsuccessful.  See Hayre, supra.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 
(2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006) [there is no "adverse presumption" where records have 
been lost or destroyed while in government control which 
would require VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].

Discussion

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Veteran was examined by a VA examiner in March 2005 who 
prepared an audiological examination report which concluded 
that the Veteran has moderate to profound mixed hearing loss 
in the right ear and mild sensorineural hearing loss in the 
left ear.  The report includes the following findings 
regarding Veteran's hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
70
80
LEFT
20
25
30
30
30

The examiner noted that the veteran's Maryland CNC Test 
speech recognition scores were 92 percent for the right ear 
and 96 percent for the left ear.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In this case, the audiological test 
results show that the Veteran's right ear hearing loss meets 
the criteria of 38 C.F.R. § 3.385 while the left ear hearing 
loss does not.  

Similarly, the Veteran was examined in August 2009 by a VA 
audiologist who made the following findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
75
75
85
LEFT
20
25
30
25
25

The examiner noted that the Veteran's Maryland CNC Test 
speech recognition scores were 92 percent for the right ear 
and 96 percent for the left ear.  As above, the Veteran's 
right ear hearing loss meets the criteria of 38 C.F.R. 
§ 3.385 while the left ear hearing loss does not.

Thus, Hickson element (1) is met for the right ear, but not 
the left ear.  The claim for hearing loss for the left ear 
fails for this reason.

With regard to Hickson element (2) and the Veteran's right 
ear, as noted above, the records do not include the Veteran's 
service treatment records which, presumably, would have 
included the discharge physical hearing test results.  All 
attempts to reconstruct such records have been unsuccessful 
and future attempts would apparently be futile.  However, the 
Veteran stated that he was told after a physical at Kirtland 
Air Force base shortly before his discharge, that he had a 
hearing problem and would not be discharged early.  See 
November 2007 statement of the Veteran.  

The Board finds that the Veteran's statement is not credible 
for three reasons.  First, the Veteran's account of what 
health care providers purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent 
medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Second, the Veteran's service personnel records show 
that the Veteran was discharged in April 1969, about six-
months before his original enlistment contract completion 
date of October 1969; this directly contradicts the Veteran's 
statement.  The Court has held that contemporaneous evidence 
has greater probative value than history as reported by the 
claimant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
The Court has also held that the Board may consider whether a 
veteran's personal interest may affect the credibility of 
testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Third, the Veteran was discharged from active duty 
in April 1969 and yet did not seek service connection until 
August 2004, more than 35 years after discharge.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

For those reasons, the Board finds that Hickson element (2) 
is not satisfied and the claim for right ear hearing loss 
fails for this reason.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

As noted above, the August 2009 VA audiologist provided an 
opinion regarding the etiology of the Veteran's right ear 
hearing loss.  The examiner reviewed hearing tests contained 
in the Veteran's VA claims folder and determined that they 
reflected that the Veteran's right ear hearing loss is most 
likely caused by middle ear pathology and not acoustic 
trauma.  The examiner therefore concluded that the Veteran's 
"hearing loss is less likely as not caused by or a result of 
military service."  There is no other medical evidence of 
record to the contrary.  For that reason, the Board finds 
that element (3) is also not satisfied and the claim fails on 
that additional basis.


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


